Case 4:20-cr-00048-ALM-KPJ Document 19 Filed 05/11/20 Page 1 of 3 PageID #: 46



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                              S HERMAN DIVISION


  UNITED STATES OF AMERICA                               §
                                                         §
  v.                                                     § Criminal No. 4:20-cr-00048
                                                         §
                                                         §
  CRAIG BEASON                                           §


       MOTION FOR CONTINUANCE OF FINAL PRETRIAL, MOTION TO SUPPRESS
               DEADLINE AND CHANGE OF PLEA DEADLINE


  TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF TEXAS:

         COMES NOW, Defendant CRAIG BEASON, by and through his undersigned attorney,

 files this his MOTION FOR CONTINUANCE OF, MOTION TO SUPPRESS DEADLINE

 and PRETRIAL would show unto the Court the following:

                                                I.

                              PROCEDURAL HISTORY

         On the 2nd day of February 2020, the Defendant, Craig Beason was indicted in a five-

 count indictment. First count alleging a violation of 21 U.S.C. § 846(a)(1) (Conspiracy to

 possess with the Intent to Distribution of methamphetamine). Second count violation: 21 U.S.C.

 § 846 (Conspiracy to Possess with Intent to Distribute Heroin). Third count violation: 18 U.S.C.

 § 2 and 922(g)(1) (Aiding and Abetting and Possession of a Firearm by a Prohibited Person).

 Fourth count violation 18 U.S.C. § 2 and 924(c) (Aiding and Abetting and Possession of a

 Firearm in Furtherance of a Drug Trafficking Crime). Fifth count violation 21 U.S.C. § 843(b)

 (Use of a Communication Facility to Cause or Facilitate a Controlled Substance Offense). On

 or about April 15, 2020. The current motions deadline is May 11, 2020.

                                           Page 1 of 3
Case 4:20-cr-00048-ALM-KPJ Document 19 Filed 05/11/20 Page 2 of 3 PageID #: 47



        Prior to being indicted on this case, Mr. Beason was indicted on 4:19CR254. That case

 was assigned to District Judge Amos Mazzant. Mr. Beason has also been indictment in the

 following case 4:20CR29; 4:20CR31; 4:20CR37 and 4:20CR38 all of pending in Judge

 Mazzant’s Court.

        The undersigned has conferred with The Government on the issue of consolidating all

 these cases. An unopposed motion to transfer and consolidate will be filed in seeking this Court

 to transfer this case along with 4:20CR48 and 4:20CR55 to Judge Mazzant’s Court based on the

 prior and older 2019 case.

         Additionally, Defense Counsel and the Government need additional time to continue to

  explore and negotiate a possible plea to avoid trials in each of Mr. Beason’s cases. Counsel

  seeks an additional 45 days to accomplish this task.

         Due to the reason outlined above, Defendant respectfully requests an additional

  4 5 days for the deadline for filing any motions to suppress, change of plea deadline, and

  final pretrial conference date.

         WHEREFORE PREMISES CONSIDERED, Defendant respectfully requests that

  the Court grant all relief requested herein.

                                                 Respectfully submitted,


                                                 /s/ Scott H. Palmer
                                                 Scott Palmer
                                                 Texas State Bar No. 00797196
                                                 15455 Dallas Parkway
                                                 Suite 540
                                                 Addison Tx, 75001

                                                 Attorney for Defendant




                                             Page 2 of 3
 Case 4:20-cr-00048-ALM-KPJ Document 19 Filed 05/11/20 Page 3 of 3 PageID #: 48



                                CERTIFICATE OF CONFERENCE

         I hereby certify that on the 8th day of May 2020 I conferred with Assistance United
States Attorney Glen Roque-Jackson who was unopposed to the filing of this motion and the relief
sought.

                                                      /s/ Scott H. Palmer
                                                      Scott H. Palmer

                                CERTIFICATE OF SERVICE

         I hereby certify that on the 11th day of May 2020, a true and correct copy of the
foregoing motion was sent by CM/ECF to:

Glen Roque-Jackson
U.S. Attorney’s Office EDTX
101 E Park Blvd
Suite 500
Plano, TX 75074

                                                      /s/ Scott H. Palmer
                                                      Scott H. Palmer




                                             Page 3 of 3
